Citation Nr: 1117322	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for sinusitis.

2.  Entitlement to an increased compensable rating for bilateral hearing loss.

3.  Entitlement to an increased compensable rating for allergic rhinitis.

4.  Entitlement to a disability rating in excess of 10 percent for asthma.

5.  Entitlement to an increased rating in excess of 30 percent for a left ankle disorder. 

6.  Entitlement to an increased compensable rating for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981 and from May 1988 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing. A transcript of that hearing is in the claims file.

The appeals as to the issues of entitlement to disability ratings in excess of 10 percent for sinusitis; 10 percent for asthma; and increased compensable ratings for bilateral hearing loss and allergic rhinitis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.






FINDINGS OF FACT

At the December 2009 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the issues involving increased disability ratings for a left ankle disorder and a right knee disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a disability rating in excess of 30 percent for a left ankle disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for an increased compensable disability rating for a right knee disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a rating decision dated in March 2008 the Veteran, in part, was denied an increased rating in excess of 10 percent for a left ankle disorder and a compensable rating for a right knee disorder.  

Subsequently, by rating decision dated in September 2008 the Veteran, in part, was granted an increased rating from 10 to 20 percent for the left ankle disorder. 

In November 2008 the Veteran perfected an appeal as to these issues.

Subsequently, by rating decision in November 2009 the Veteran was granted an increased rating from 20 to 30 percent for the left ankle disorder. 

At his December 2009 hearing the Veteran requested to withdraw his appeal with respect to the issues involving increased disability ratings for a left ankle disorder and a right knee disorder.  He indicated that he only desired to continue with the appeal with respect to the issues of increased ratings for sinusitis, bilateral hearing loss, allergic rhinitis, and asthma. This serves to withdraw these two issues on appeal before the Board.  There remain no allegations of errors of fact or law for appellate consideration with respect to these two issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and dismissal is warranted.


ORDER

The appeal for a disability rating in excess of 30 percent for a left ankle disorder is dismissed.

The appeal for a compensable disability rating for a right knee disorder is dismissed.


REMAND

The Board finds that a VA medical examination is necessary with respect to the appellant's claims of entitlement to increased rating for his service-connected bilateral hearing loss, sinusitis, allergic rhinitis, and asthma.  At his December 2009 hearing the Veteran testified that his bilateral hearing loss, sinusitis, allergic rhinitis, and asthma had significantly increased in severity since he was last examined for compensation purposes at an August 2008 C&P examinations.  In support of his assertions, he submitted additional medical evidence dated after the August 2008 VA examinations.  The Board finds that the Veteran's treating physicians should be contacted to ensure that all appropriate medical records are before the Board.  The Board has a duty to obtain all potentially relevant records.  See 38 C.F.R. § 3.159 (2010).

In light of his assertions, the Board finds that another VA medical examination in necessary to ensure that the appellant is appropriately rated. Id.; see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

In accordance with 38 C.F.R. § 3.327(a), the Veteran should be accorded a new examination to determine the current severity and extent of his service-connected bilateral hearing loss, sinusitis, allergic rhinitis, and asthma.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him if he has received any VA treatment since December 2004.  If he has, then those records since 2004 should be obtained.

2.  The RO/AMC should obtain all treatment records from Dr. Parag Patel, Dr. Karen Crockett, Dr. Mickey Feeney, and Dr. Richard Singer that relate to the Veteran's bilateral hearing loss, sinusitis, allergic rhinitis, and asthma.

3.  Following receipt of the necessary medical releases from the Veteran, request those records and any other treatment records identified by the Veteran that are not already of record.

3.   Following the development set forth above, the Veteran should be scheduled for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral hearing loss disability.  The claims file should be made available to the examiner in conjunction with the examination.

The examiner should perform all indicated tests and studies, and the examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

In addition, the VA examiner should provide an interpretation of the Veteran's audiological testing in the claims file.  Specifically, the October 2004, April 2006, December 2007, and August 2008 VA audiometric examination, as well as any private audiology examinations should be reviewed.  If the pure tone thresholds are obtained in graphical form, the examiner should translate the graphs of the Veteran's puretone threshold levels into numerical form by providing the Veteran's puretone thresholds at each of the relevant frequencies.  The examiner should also clarify whether the speech recognition scores are based on the Maryland CNC word list.

4.   Following the development set forth above, the Veteran should be scheduled for a VA respiratory examination to assess the current level of severity of his service- connected respiratory disabilities, to include sinusitis, allergic rhinitis, and asthma.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should report all pertinent symptomatology and findings in detail and must provide the rationale for all opinions expressed.  The examiner should complete all indicated diagnostic tests and studies, to include PFT and chemical or exercise stress test.  The diagnostic testing should also include a measurement of the Veteran's maximum exercise capacity, in terms of ml/kg/min of oxygen consumption.  If the examiner determines that any of the requested tests are unnecessary or contraindicated, he or she must provide a rationale for that conclusion.  The examiner must differentiate between the symptomatology and disability associated with each of the Veteran's respiratory disabilities, to include sinusitis, allergic rhinitis, and asthma.  The examiner is also requested to note any medication used and the dose and frequency.  Any antibiotics should be specifically identified and the specific disability that they are treating should be noted.  The examiner should also identify by dose and frequency any corticosteroids or other immunosuppressive drugs used to treat the Veteran's asthma.

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations were sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.

7.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 


Department of Veterans Affairs


